Citation Nr: 1609184	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  15-36 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim seeking service connection for schizophrenia, and if so, whether the claim should be granted.  


REPRESENTATION

Appellant represented by:	David Bander, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

The Veteran served on active duty from December 1961 to October 1962.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  An August 1992 Board decision denied service connection for schizophrenia.

2.  Evidence received since the August 1992 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  

3.  Schizophrenia was not noted on the service entrance examination.  

4.  Schizophrenia was present in service and has persisted since service.  

5. The evidence does not clearly and unmistakably establish that the schizophrenia did not permanently increase in severity as a result of service.  





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for schizophrenia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156  (2015).
 
2.  Schizophrenia was incurred in active service. 38 U.S.C.A. §§ 1111, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran was previously denied service connection for schizophrenia by a March 1963 RO decision, based on schizophrenia clearly preexisting service and the absence of evidence demonstrating that the disease increased in severity during service.  That RO decision was not appealed.  In an August 1992 decision, the Board denied reopening of the claim for service connection for schizophrenia because new and material evidence had not been received since the March 1963 decision.  

The Veteran was provided appropriate notice of appellate rights following the Board decision, but did not appeal the Board decision.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b) , 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Since the August 1992 Board decision, additional evidence added to the record includes the report of a November 2011 VA examination with an addendum opinion in March 2012.  The examiner noted the Veteran's history of schizophrenia since prior to service, service records of treatment and examination, and post-service records reflecting schizophrenia persistent from service and being treated up to the present time.  The examiner in March 2012 provided the following opinion, based on review of the record and in reference to the Veteran's claimed schizophrenia: "[I]t is not clear that any aspect of his military service worsened or aggravated the natural course or severity of his disorder."  

Already previously of record at the time of the March 1992 Board decision was a March 1991 letter from G. D., M.D., a private treating physician.  He reported that the Veteran's history included having schizophrenia since adolescence.  The physician opined that, "in all probability [his schizophrenia] was exacerbated when he was in the army and for this reason he was discharged."  The physician noted that the Veteran had received psychiatric treatment continuously since service.  Later in the letter, the physician opined that the psychiatric condition was "aggravated" by his period of service.  

The Board finds that the VA medical opinion added to the record, when considered in light of the evidence previously of record, is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Hence, it is new and material, and reopening of the claim for service connection for schizophrenia is warranted.  

Reopened Claim

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103 , 5103A (West 2014) or 38 C.F.R. § 3.159  (2015).

Legal Criteria 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends, in effect, that his schizophrenia existed prior to service but was aggravated by service beyond its natural course, and hence service connection is warranted. 

The record reflects that the Veteran had schizophrenia prior to service and was twice hospitalized for his schizophrenia prior to service.  However, the Veteran's service entrance examination failed to note schizophrenia, and hence the presumption of soundness upon service entry applies.  The above-noted medical opinion by G.D., M.D., to the effect that the schizophrenia was most likely aggravated by service, and the VA examiner's March 2012 opinion that it is unclear whether the Veteran's schizophrenia was aggravated by service do not support a finding that the schizophrenia clearly and unmistakably was not aggravated by active service.  Moreover, there is no other evidence that clearly and unmistakably establishes that the disorder was not aggravated by the Veteran's active service.  Hence, the presumption of soundness is not rebutted, and the Veteran is entitled to service connection for schizophrenia.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for schizophrenia is granted.

Service connection for schizophrenia is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


